Citation Nr: 9903844	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-16 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis B and 
blisters to the hips, waist and legs.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

At his personal hearings and in correspondence submitted in 
support of the claims, the veteran identified medical 
treatment at VA health care facilities during the past few 
years, which is not included in the evidence of record.  
Review of the claims file does not indicate that the 
treatment records associated with the veteran's claimed VA 
medical treatment have been requested.  Specifically, the 
Board notes that the RO has not requested the VA outpatient 
treatment records from the Loma Linda VA Medical Center (MC) 
since 1989.  The Board finds that all available medical 
treatment records should be obtained for an adequate 
determination regarding service connection. 

The United States Court of Veterans Appeals (Court) has held 
that there is a duty to assist in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1998), depending on the particular facts in each 
case.  Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); as modified by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), (wherein the Court found 
there was a duty to further assist in the development of the 
evidence only when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded).  

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1998) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

VA has a statutory duty to assist veterans in the development 
of evidence pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO should obtain the medical 
records associated with the veteran's 
treatment at the Loma Linda VAMC.  All 
pertinent evidence received should be 
associated with the claims file.

3.  If, and only if, the RO finds the 
veteran has submitted a well-grounded 
claim of service connection, the veteran 
should be afforded an appropriate VA 
examination to determine the current 
nature and etiology of the claimed 
disability(ies).  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination should include any tests or 
studies necessary for an accurate 
assessment. 

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  The RO should consider all 
applicable laws and regulations.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


